
	
		II
		111th CONGRESS
		1st Session
		S. 767
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2009
			Mr. Kohl (for himself,
			 Mr. Durbin, Mr.
			 Kennedy, and Mr. Casey)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide grants
		  or contracts for prescription drug education and outreach for healthcare
		  providers and their patients.
	
	
		1.Short titleThis Act may be cited as the
			 Independent Drug Education and
			 Outreach Act of 2009.
		2.Prescription drug
			 education and outreachPart A
			 of title IX of the Public Health Service Act (42 U.S.C. 299 et seq.) is amended
			 by adding at the end the following:
			
				904.Prescription
				drug education and outreach
					(a)In
				generalThe Secretary, acting through the Director, shall
				establish a program to award grants or contracts—
						(1)under subsection
				(b) for the development and production of educational materials concerning the
				evidence available on the relative safety, relative effectiveness, and relative
				cost of prescription drugs, non-prescription drugs, and non-drug interventions
				for treating selected conditions, for distribution to healthcare providers who
				prescribe such drugs and their patients; and
						(2)under subsection
				(c) for the development and implementation of a program to appropriately train
				and deploy health professionals to educate physicians and other drug
				prescribers concerning the relative safety, relative effectiveness, and
				relative cost of prescription drugs, non-prescription drugs, and non-drug
				interventions for treating selected conditions.
						(b)Educational
				material grants or contracts
						(1)In
				generalThe Secretary, acting through the Director, shall award
				grants or contracts to eligible entities for the development and production of
				educational materials concerning the evidence available on the relative safety,
				relative effectiveness, and relative cost of prescription drugs,
				non-prescription drugs, and non-drug interventions for treating selected
				conditions, for presentation to healthcare providers who prescribe such drugs
				and their patients.
						(2)Eligible
				entitiesTo be eligible to receive a grant or contract under
				paragraph (1) an entity shall—
							(A)be a non-profit or
				governmental entity that is able to demonstrate clinical expertise,
				including—
								(i)a
				medical school;
								(ii)an academic
				medical center;
								(iii)a school of
				pharmacy;
								(iv)a
				medical society;
								(v)a
				pharmacist society;
								(vi)a
				research institute; and
								(vii)any other entity
				determined appropriate by the Secretary;
								(B)receive no support
				from any entity that manufactures products used to treat the medical conditions
				discussed, or from any organization funded by such entities, during the period
				beginning 1 year prior to the submission of an application under this paragraph
				and ending 1 year after the date on which the grant or contract is received;
				and
							(C)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require, including—
								(i)information on the
				conditions for which the entity will develop and produce educational materials
				using grant or contract funds; and
								(ii)a
				plan for ensuring the effectiveness of such education materials and for
				interacting with entities receiving grants or contracts under subsection
				(c).
								(3)Criteria for
				awarding grants or contractsIn evaluating grant or contract
				applications received under this subsection, the Secretary shall take into
				consideration—
							(A)the capacity of the
				entities to perform the activities described in paragraph (4);
							(B)the conditions
				that the educational materials involved will relate to, with a preference for
				minimizing redundancy; and
							(C)the quality of the
				proposed educational materials involved, including—
								(i)whether materials
				are based upon peer-reviewed sources or based upon scientific research which
				conforms to the accepted standards of experimental design, data collection,
				analysis, and interpretation;
								(ii)the likelihood
				that the materials will accurately reflect the comprehensive body of available
				evidence that is accepted within the practice of medicine; and
								(iii)the adequacy of
				the methods to be used to analyze the studies proposed to be relied
				upon.
								(4)Use of
				fundsAn entity shall use amounts received under a grant or
				contract under this subsection to—
							(A)develop
				educational materials of the type described in paragraph (1), including
				monographs, brochures, readily available reference cards, handouts for
				patients, and other materials in either written or electronic formats
				(including electronic formats compatible with e-prescribing) determined
				appropriate by the Secretary;
							(B)conduct tests
				concerning the effectiveness of such educational materials with healthcare
				providers and their patients; and
							(C)prepare and submit
				to the Director the educational materials by condition, and a report that
				provides evidence supporting the accuracy of the information and findings in
				the educational materials, including studies relied upon to prepare such
				materials, a description of the methods used to analyze those studies, and any
				studies with conflicting findings that were not included in the educational
				materials.
							(5)Review of
				educational materials
							(A)In
				generalThe Director shall review and approve proposed
				educational materials submitted under paragraph (4)(C) within 90 days of the
				receipt of such materials.
							(B)Clearance of
				educational materialsWith respect to educational materials that
				have been reviewed and approved by the Director, the Secretary shall permit the
				grantee or contractor involved to include on such educational materials the
				following statement: These materials were compiled under a grant issued
				by the Department of Health and Human Services..
							(C)Update of
				materialsAs needed, but not later than 2 years after the date on
				which the educational materials were approved by the Director, the grantee or
				contractor involved shall submit updated materials to the Director, including
				the studies used to develop such updates.
							(6)AvailabilityThe
				Director shall ensure that educational materials and reports developed under a
				grant or contract under this subsection shall be made publically available and
				accessible, including through the Internet website of the Agency.
						(c)Prescriber
				education and outreach program
						(1)In
				generalThe Secretary, acting through the Director, shall award
				10 grants or contracts to eligible entities for the development and
				implementation of programs to appropriately train and deploy healthcare
				professionals to educate physicians and other drug prescribers concerning the
				relative safety, relative effectiveness, and relative cost of prescription
				drugs and their alternatives as described in subsection (a)(2), and to
				distribute the educational materials developed under subsection (b) to
				physicians and other drug prescribers.
						(2)Eligible
				entitiesTo be eligible to receive a grant or contract under
				paragraph (1) an entity shall—
							(A)be—
								(i)a
				public entity, including a State or county;
								(ii)a
				non-profit private entity;
								(iii)a partnership
				between a public entity and a non-profit private entity; or
								(iv)an academic
				institution;
								(B)receive no support
				from any entity that manufactures products used to treat the medical conditions
				discussed, or from any organization funded by such entities, during the period
				beginning 1 year prior to the submission of an application under this paragraph
				and ending 1 year after the date on which the grant or contract is received;
				and
							(C)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(3)Criteria for
				awarding grants or contractsIn evaluating grant or contract
				applications received under this subsection, the Secretary shall take into
				consideration—
							(A)the capacity of
				the entities to perform the activities described in paragraph (4);
							(B)the service areas
				of the entity’s programs, in order to minimize overlap;
							(C)the plans of the
				entities involved to provide incentives for physicians and other prescribers to
				participate in the education program, such as the availability of continuing
				medical education credits; and
							(D)the methods
				proposed to provide the educational materials through outreach and interaction
				with prescribers in a setting, and with a communications plan, designed to
				enhance the likelihood that prescribers will participate, and will use the
				information to improve the relative safety, relative effectiveness, and
				relative cost of medication utilization.
							(4)Use of
				fundsAn entity shall use amounts received under a grant or
				contract under this subsection to carry out the following activities:
							(A)To hire and
				provide training to nurses, pharmacists, or other individuals with an
				appropriate clinical background to enable such individuals to provide
				information and educational outreach concerning the relative safety, relative
				effectiveness, and relative cost of prescription drugs and their alternatives
				as described in subsection (a)(2) to healthcare providers who prescribe drugs
				in a manner that prescribers find useful, convenient, and time
				efficient.
							(B)To identify
				healthcare providers who will receive office visits from individuals who
				receive training under this subsection. Preference for such office visits shall
				be given to healthcare providers with a large number of total patients or large
				number of patients receiving care through Federal health programs including the
				Medicare and Medicaid programs under titles XVIII and XIX of the Social
				Security Act.
							(C)To conduct office
				visits to healthcare providers who prescribe drugs.
							(D)To conduct other
				educational outreach activities with respect to healthcare providers who
				prescribe drugs, as approved by the Secretary.
							(E)To conduct an
				evaluation of the effectiveness of the program involved in changing prescribing
				behavior and improving the quality of medication use.
							(d)RegulationsThe
				Secretary shall promulgate such regulations as may be required to carry out
				this section, including regulations to prevent conflicts of interest, to ensure
				the accuracy and timeliness of the information in the educational materials,
				and to promote the effectiveness of the prescriber education and outreach
				program.
					(e)EvaluationThe
				Secretary shall conduct an evaluation of the effectiveness of the educational
				materials and the prescriber education and outreach program under this
				section.
					(f)Authorization of
				appropriationsThere is authorized to be appropriated, such sums
				as may be necessary to carry out this
				section.
					.
		
